Order issued October   5, 2012




                                            In The
                                uiirt tif Appaat
                       ,Fift1i Diitrirt uf Lrxa at Ja11a
                        No,   05-12-01087-CR    No.   05-12-01 091-CR
                        No,   05-12-01088-CR    No.   05-12-01092-CR
                        No.   05-12-01089-CR    No.   05-1 2-01093-CR
                        No.   05-I 2-01090-CR   No.   05-12-01094-CR


                         BRUCE BERNARD ANDERS, Appellant



                              THE STATE OF TEXAS, Appellee



                                          ORDER


                       Before Justices O’Neill, Richter, and Lang-Miers



     The Motion for Rehearing filed by appellant is hereby OVERRULED




                                                  i(   I ELO’NflLI
                                                  JUS FICE